DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 1/6/21.  Claims 1-6, 9, 10, and 14 have been amended.  Claim 8, 13 and 15 have been canceled.  Claims 1-7, 9-12, and 14 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. US Publication No. 2014/024994 cited in previous action in view of Paufler US Publication No. 2019/0196535.
Re Claim 1, Hicks discloses a wearable electronic device comprising:
a reading section (1605) configured to read optical information; a display section (1601) configured to display information read by the reading section; and

16a; Paragraphs 142-144).
	Hicks fails to disclose a power supply unit configured to supply power to the reading section or the display section that the mounting section having at least a part formed of a flexible member and configured to support the power supply unit and  when the mounting section is worn on an arm and is configured such that, when the mounting section is worn on an arm of a user, the display section  is fixed to a  side surface of a forearm close to a thumb, (ii) the power supply unit is fixed to a side surface of the forearm close to a little finger, and (iii) the reading section is fixed to one of a back of a hand  and a back of a finger.
	However Paufler discloses a power supply unit configured to supply power to the reading section or the display section (P38). mounting section having at least a part formed of a flexible member and configured to support the power supply unit (P3, 32) when the mounting section is worn on an arm and is configured such that, when the mounting section is worn on an arm of a user, the display section  is fixed to a  side surface of a forearm close to a thumb (See claim 12, P, P20-21  and Fig. 1) (ii) the power supply unit is fixed to a side surface of the forearm close to a little finger, and (iii) the reading section is fixed to one of a back of a hand  and a back of a finger (Figs. 4b-4c).

Doing so would provide a user with flexibility of use and comfort with the housing segments that rotate and/or separate (P20).
Re Claim 2, Hicks and Paufler  discloses the wearable electronic device according to claim 1, and Hicks discloses  wherein the display section (1601) is arranged on the mounting section (1650, 1660) such that a longitudinal direction is a wrist-elbow direction of the forearm (P143-144, P117; Fig. 16a).
Re Claim 3, Hicks and Paufler discloses the wearable electronic device according to claim 1, and Hicks discloses wherein the mounting section (1650, 1660) is fixedly worn on the arm at least at both ends in a direction along a wrist-elbow direction of the forearm, and one of the both ends is engaged with one finger and another end is fixed to the forearm (P143-144),
P117; Figs 16a and 16b and 8a-8b).

Re Claim 5, Hicks and  Paufler  discloses the wearable electronic device according to claim 3, and Hicks discloses wherein the mounting section (1650, 1660) is further fixedly mounted on the arm at an intermediate portion between the both ends, the intermediate portion is fixed to one of a  wrist and  the forearm (Fig. 6a), and the display section (1601) is arranged between the intermediate portion of the mounting section (1650, 1660) and the other of both ends (P126-127; Fig. 6a).
Re Claim 6, Hicks and  Paufler  discloses the wearable electronic device according to claim 5, and Hicks discloses wherein the mounting section includes an intermediate annular member, which is annular or connectable  to be annular and which  is configured to be wound around and fixed to one of the wrist and  the forearm, at the intermediate portion (Figs. 6a).
Re Claim 7, Hicks and  Paufler  discloses the wearable electronic device according to claim 1, and Hicks discloses  wherein the reading section is arranged on the mounting section (1650, 1660) so as to read optical information facing an opposite side of a side where the display section(1601) is arranged with respect to the reading section (Fig. 16a).
Re Claim 9, Hicks and Paufler  discloses the  wearable electronic device according to claim 1, and Hicks discloses  wherein: the display section and the reading 
Re Claim 10, Hicks and Paufler discloses the wearable electronic device according to claim 9,  and Hicks discloses wherein the mounting section(1650, 1660)  has an intermediate annular member 863), which is annular or  connectable to be annular  and an axial direction of which is along the one direction , at a position sandwiching the display section (1601) with the annular member close to the display section in the one direction, and the intermediate annular member has an inner diameter larger than an inner diameter of the annular member (852) close to the reading section and smaller than the inner diameter of the annular member close to the display section, (Figs. 8a/b).
Re Claim 11. Hicks and Paufler disclose the wearable electronic device according to claim 9, and Hicks discloses wherein the display section (1601) is arranged on the mounting section (1650, 1660) such that a longitudinal direction is the one direction (Figures 8a-c and 16a-b).
Re Claim 12, Hicks and Paufler discloses the wearable electronic device according to claim 9, and Hicks discloses wherein the reading section (1601) is 
Re Claim 14, Hicks and Paufler discloses the wearable electronic device according to claim 9, and Hicks discloses an electronic circuit board provided with a control unit that controls at least one of the reading section (1605) and the display section (1601), wherein the electronic circuit board and the display section are arranged on the mounting section so as to be aligned in a direction perpendicular to the one direction (P113, 117, and 188; Figs. 8a-c and 16a-b).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended the claims with new limitations which necessitated new search and consideration.  Therefore this action is made final. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266.  The examiner can normally be reached on 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887